Citation Nr: 1626534	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1968 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which was assisting the Veteran's RO in Boston, Massachusetts.

The Veteran was afforded a video conference hearing in December 2015, and a transcript has been associated with the record.


FINDING OF FACT

In consideration of the Veteran's work history and educational background in physically demanding roles, the Veteran's service-connected left knee disability alone rendered him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a total disability rating based on individual unemployability due solely to service-connected left knee disability have been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is fully granting the claim such that there is no need to discuss whether there has been compliance with the Veterans Claims Assistance Act of 2000 (VCAA) duty-to-notify-and-assist obligations.

Individual unemployability 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, training, and previous work experience, but not to his age or to nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for left knee osteoarthritis, rated as 60 percent disabling; residuals of left fifth finger laceration, rated as noncompensably disabling; and bilateral sensorineural hearing loss, rated as noncompensably disabling.  The Veteran has been in receipt of a combined 60 percent rating since June 1, 2012.  In October 2012 the Veteran contended that his service-connected left knee disability alone prevents him for obtaining and maintaining substantially gainful employment.

Here, the question is whether the Veteran has been unable to secure or follow a substantially gainful occupation solely due to his left knee disability, which has been 60 percent disabling during the duration of this appeal.  

The evidence shows that the Veteran is unemployed.  According to his social security disability evaluations the Veteran worked full time as a marine engineer until December 2005.  At the hearing, the Veteran described his educational background to include a union school for marine engineering.  His work experience was as a marine engineer and as a carpenter, both of which required climbing stairs, squatting, and other physical capabilities.

Various VA examinations were conducted between 2011 and the present, and the examiners essentially concluded that the Veteran's service-connected left knee disability independently precluded physical employment.  

In September 2011 a VA examiner opined that the Veteran's left knee condition prevented him from meeting the physical requirements of his job description as a marine engineer.  The examiner noted that the Veteran had weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  The examiner opined that the service-connected left knee disability independently precluded the Veteran from meeting the physical requirements of employment as a marine engineer.

July 2012 VA examination revealed that the Veteran was retired from employment as a licensed engineer.  The examiner found that the Veteran had chronic post-surgery knee residuals consisting of severe painful motion or weakness. The Veteran reportedly started household chores that he could not readily complete due to fatigue.  Due to his left knee disability, he was unable to climb ladders or work from a standing position.  He experienced difficulty entering and exiting vehicles because of his difficulty bending his left knee.  He also had difficulty kneeling and was unable to squat to enter confined spaces due to his left-knee.  

May 2013 VA opinion was that due to the Veteran's left knee, irrespective of age, he would be severely limited in any physical labor that required prolonged walking or standing, climbing, squatting, or rotational/pivoting on knees.  Nevertheless, the examiner opined that the Veteran would not be impacted for sedentary positions as long as allowances for decreased range of motion of the knee were made, such as being able to park nearby and avoid climbing.

In March 2014, D. Ward, M.D., opined that the Veteran's left knee significantly restrained him from pursuing gainful employment, especially doing activities of heavy work, manual labor, climbing stairs or ladders, bending, squatting, turning and twisting or, walking for any distance.  As such, Dr. Ward considered it difficult for the Veteran to maintain gainful employment due to his left knee surgery and resultant overcompensation for the same.

At his December 2015 Board hearing the Veteran described how his left knee affected his employability.  He reported that his left knee caused difficulty standing, and inability to walk more than a couple of yards, particularly when surfaces were uneven.  He described difficulty getting into and out of cars.  The Veteran's left knee instability required him to hold a railing when climbing stairs, such that he could not carry anything that required the use of both hands.  In sum, physically his mobility was severely limited in his left knee and he experienced instability.  

In addition, the Veteran explained how his previous work experience was physically demanding.  He had worked for approximately six years as a carpenter, and then went to school to be a marine engineer.  As a marine engineer he had worked down in the boiler room, operating the machinery to include the engines, broilers, and associated equipment.  This required kneeling and moving in tight spaces, climbing steam lines, under the pumps, deck plate, or even inside the broiler or engine.  In order to even reach the engine room the Veteran had to climb down five decks of ladders.  

In sum, the Veteran's only work experience and education were in physically demanding jobs, and the medical evidence shows that the Veteran's left knee disability alone severely limits him physically.  Resolving all reasonable doubt in the Veteran's favor, the Board finds the medical reports and testimony probative as to the functional impairment that results from the service-connected knee disability.  The Veteran experiences limitations which ultimately result in an inability to obtain or retain substantially gainful employment in a job consistent with his work and educational background which involves only physical labor.  The Veteran does not have experience, training or an educational background involving sedentary employment.  Therefore, in consideration of the Veteran's physically demanding employment history, and educational and vocational attainments, the Board finds that after resolving reasonable doubt in his favor, the Veteran is unable to maintain or retain substantially gainful employment.  As such, TDIU is granted.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected left knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


